Exhibit WGNB Corp. Announces Second Quarter 2008 Earnings CARROLLTON, Ga.—(BUSINESS WIRE)—July 11, 2008—WGNB Corp. (NASDAQ:WGNB), the holding company for First National Bank of Georgia, announced its 2008 second quarter loss of $4.3 million, or $0.71 per diluted share, compared to its 2007 second quarter earnings of $2.3 million, or $0.45 per diluted share.The year to date net loss for WGNB Corp. through June 30, 2008 was $2.5 million, or $0.41 per diluted share, compared to net earnings of $4.2 million, or $0.84 per diluted share for the first six months of 2007. The Company continues to be impacted by the residential real estate construction and development downturn that is plaguing the metro Atlanta area. The amount of non-performing assets stands at $88.3 million, or 9.7 percent of total assets, as of June 30, 2008. The Company has recognized a significant loan loss provision in the second quarter of 2008 in the amount of $8.1 million ($8.9 million for the year to date) and charged off $1.4 million in accrued interest ($1.7 million for the year to date 2008).The current allowance for loan loss is $17.4 million, or 2.67 percent of total loans. The
